Citation Nr: 9909619	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for post-
gastrectomy, with gastric ulcer, currently rated as 40 
percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post-gastrectomy, with gastric ulcer, subsequent to October 
1, 1994, and prior to February 7, 1995.

3.  Entitlement to an evaluation in excess of 40 percent for 
a gastric ulcer prior to July 20, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, which granted service connection for a 
gastric ulcer, effective December 1, 1993, and assigned a 40 
percent evaluation from December 1, 1993, to July 20, 1994; 
assigned a 100 percent temporary total disability evaluation 
from July 21, 1994, to September 30, 1994; and assigned a 10 
percent disability evaluation from October 1, 1994.  

In his March 1995 notice of disagreement, the veteran 
expressed disagreement with the 10 percent disability 
evaluation.  In a May 1997 rating determination, the RO 
assigned a 40 percent disability evaluation for the gastric 
ulcer, status post partial gastrectomy, effective February 7, 
1995.  As the veteran noted disagreement with the assignment 
of the initial rating and has properly perfected his appeal 
as to this issue, the propriety of this rating during the 
time period from December 1, 1993, through the point in time 
when a final resolution of this issue has been reached, is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).



FINDINGS OF FACT

1.  Severe symptoms of a gastric ulcer with definite 
impairment of health were not demonstrated prior to June 20, 
1994.  

2.  Mild functional impairment, with infrequent episodes of 
epigastric distress and with characteristic mild circulatory 
symptoms or continuous mild manifestations were present from 
October 1, 1994, to February 6, 1995.  

3.  Severe functional limitation or disability, associated 
with nausea, circulatory disturbance after meals, diarrhea, 
and weight loss with malnutrition is present.  

4.  Pronounced symptoms with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss, resulting 
in total incapacity have not been found to be present.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a gastric ulcer prior to July 20, 1994, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.110, 4.114, Diagnostic Codes 7306, 
7308 (1998).

2.  The criteria for a 20 percent evaluation for residuals of 
a gastrectomy for the time period from October 1, 1994, to 
February 7, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.110, 4.111, 
4.114, Diagnostic Codes 7306, 7308 (1998).

3.  The criteria for a 60 percent evaluation for residuals of 
a gastrectomy have currently been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.110, 
4.114, Diagnostic Codes 7306, 7308 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Service connection is presently in effect for a gastric 
ulcer, status post partial gastrectomy, which has been 
assigned a 40 percent disability evaluation.  

Post-gastrectomy syndrome productive of severe functional 
limitation or disability, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
warrants a 60 percent rating.  Moderate functional 
impairment, with less frequent episodes of epigastric 
disorders and with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss is evaluated as 
40 percent disabling.  Mild functional impairment, with 
infrequent episodes of epigastric distress and with 
characteristic mild circulatory symptoms or continuous mild 
manifestations warrants a 20 percent rating.  38 C.F.R. 
§ 4.114, Code 7308 (1998).

For a marginal (gastrojejunal) ulcer a 10 percent evaluation 
is warranted where there are mild symptoms with brief 
episodes of recurring symptoms once or twice yearly.  A 20 
percent evaluation is warranted where for a moderate 
gastrojejunal ulcer with episodes of recurring symptoms 
several times per year.  A 40 percent evaluation is warranted 
where there are moderately severe symptoms with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  



A 60 percent rating contemplates severe symptoms which are 
the same as pronounced with less pronounced and less 
continuous symptoms with definite impairment of health.  
Finally, a 100 percent rating contemplates pronounced 
symptoms with periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring 
melena or hematemesis, and weight loss.  Totally 
incapacitating.  38 C.F.R. § 4.114, Diagnostic Code 7306 
(1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A review of the record demonstrates that the veteran 
requested service connection for ulcer disease as secondary 
to his service-connected bilateral knee condition in December 
1993.  

In October 1993, the veteran underwent an 
esophagogastroduodenoscopy (EGD) which revealed an eight 
centimeter gastric ulcer.  The veteran was placed on several 
medications which provided little relief.  In April 1994, the 
veteran underwent an additional EGD which showed the same 
gastric ulcer.  The veteran was found to have no concomitant 
ulcer disease and no esophageal abnormalities at that time.  

In July 1994, the veteran was hospitalized as a result of a 
long history of epigastric pain.  At the time of admission, 
the veteran reported having 6/10 right upper quadrant pain 
which was intermittent.  The veteran noted some nausea but 
described no diarrhea, constipation, pain radiating to his 
back, chest pain, jaundice, fever, chills, or night sweats.  
He indicated that he had been experiencing vomiting 
approximately two to three times per week with no evidence of 
hematemesis.  The veteran's appetite was decreased and his by 
mouth (po) intake was also decreased secondary to what he 
described as a burning.  The veteran attributed his history 
of ulcer disease to his being status post a long course of 
nonsteroidal drug use for bilateral knee pain.  While 
hospitalized, the veteran underwent an antrectomy and 
Billroth I anastomosis.  

At the time of an August 1994 follow-up visit, the veteran 
reported having no pain or heartburn.  He also indicated that 
he was eating well.  He noted that he was feeling much better 
than before the operation.  At the time of a September 1994 
visit, the veteran reported that he was feeling well.  He 
denied any abdominal pain.  There was no reflux, melena, 
bright blood in the rectum, or hematemesis.  The veteran 
reported that he had been eating well and that he had a good 
appetite.  There were occasional tinges in the incision with 
stretching motion.  

At the time of an October 1994 VA examination, the veteran 
reported that he began to develop epigastric and abdominal 
pain in the 1970's.  He noted that he was treated with 
Tagamet and that this only afforded mild relief.  The veteran 
indicated that he vomited only two out of seven days.  He 
stated that his appetite was down and that he became 
constipated on days that he vomited.  He had little food 
intake.  Otherwise, his bowels were normal.  Physical 
examination revealed a nontender well-healed scar from the 
epigastrium to the supraumbilical area.  There was no 
hepatosplenomegaly.  It was the examiner's impression that 
the veteran had a status post antrectomy and Billroth I. 

In a November 1994 rating decision, the RO granted service 
connection for a gastric ulcer effective December 1, 1993, 
and assigned a 40 percent evaluation from December 1, 1993, 
to July 20, 1994; assigned a 100 percent temporary total 
disability evaluation from July 21, 1994, to September 30, 
1994; and assigned a 10 percent disability evaluation from 
October 1, 1994.

On February 7, 1995, the veteran was seen with complaints of 
persistent vomiting and a 15 to 20 percent weight loss since 
being discharged in September 1994.  The veteran complained 
of weakness and fatigue and indicated that nothing would stay 
down.  He reported that the food would immediately come up.  
He also noted having chronic diarrhea and hot and cold 
flashes.  A diagnosis of status post antrectomy/Billroth I 
for benign gastric ulcer was rendered at that time.  

At the time of an April 1995 visit, the veteran indicated 
that vomiting occurred after every meal.  He also reported 
having nausea.  

At his August 1996 hearing, the veteran testified that he was 
constantly having trouble with nausea and vomiting.  He 
indicated that he was vomiting six times per day, three to 
four times per week.  He testified that he had lost 17 pounds 
since his October 1994 VA examination.  He also noted having 
10 to 15 bowel movements per day which were very painful.  He 
further indicated that he had constant hemorrhoids.  He also 
noted having had quite a few accidents in not making it to 
the toilet.  


The veteran also reported that this had affected his duties 
as a cook because he could not strain to pick up things.  He 
also testified that he and his wife had stopped having sex 
because he had thrown up on her.  He noted that he did not 
eat meals on a regular basis and that on a good day it would 
take him all day long to eat a TV dinner.  On a bad day, the 
veteran did nothing but sip juices.  

At the time of an October 1996 outpatient visit, the veteran 
reported having recurrent vomiting/dry heaves when straining 
and often with meals.  He indicated that gulping cold liquids 
also caused vomiting.  He noted having 8 to 10 watery stools 
per day.  He also reported having lost 25 pounds since 
surgery.  

In January 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he would have nausea and that he could not 
control his bowel movements.  He indicated that he would have 
eight to ten bowel movements per day.  He also reported that 
he would go two to three days without eating anything.  He 
further indicated that he could not pick up anything heavy or 
have sex because he would vomit.  He noted that taking 
Imodium had reduced his bowel movements to six or eight times 
per day.  He also reported that he continued to lose weight.  
He indicated that he could only eat one half of a sandwich at 
a time and that it would take up to two to three hours to eat 
the other half of the sandwich.  He reported that he did not 
have cold sweats or a rapid heartbeat after eating foods. He 
noted that he was at home all of the time and that he could 
not work because of his stomach problems.  

Physical examination revealed a flat abdomen with a midline 
surgical scar from the xiphoid to the umbilicus.  There were 
no hemorrhoids.  The stool was liquid brown without gross 
diarrhea and the hemoccult was negative.  Diagnoses of 
gastric ulcers, status post-op enterectomy without vagotomy 
and dumping syndrome secondary to gastrectomy, were rendered.  

In a May 1997 VA follow-up examination report, the January 
1997 examiner, in response to the veteran's question of 
discrepancy about weight variation and the lack of other post 
gastrectomy symptoms, indicated that the veteran's nausea 
could derive from his alcoholism as well as dumping syndrome.  
However, his complaints of nausea and vomiting with small 
amounts of food or liquids were most compatible with dumping.  
He further noted that his postoperative diarrhea was also 
consistent with dumping syndrome.  While he did not present 
vasomotor symptoms of dumping syndrome, this did not discount 
dumping syndrome.  The examiner noted that the question of 
documenting the veteran's historical weight loss was 
immaterial as he presented with signs of malnutrition and 
weight loss.  

In a May 1997 rating determination, the RO assigned a 40 
percent disability evaluation for the gastric ulcer, status 
post partial gastrectomy, effective February 7, 1995.

At the time of a June 1997 VA examination, the veteran 
reported that if he did not strain or exert himself too much, 
he could keep down his food.  He further noted that he would 
have to go to the bathroom almost immediately after having 
had sex with his wife.  He indicated that heavy lifting would 
make him throw up.  He reported having 10 bowel movements per 
day.  He indicated that he was eating more frequently and 
that he had gained 10 pounds.  He noted that he had no pain 
in his stomach but that he would have nausea approximately 
five times per week.  He indicated that eating did not make 
him sick.  

Physical examination revealed midline laparotomy scars 
without debility and without palpable hepatosplenomegaly.  
The veteran was noted to be asthenic looking and there was 
diminished muscle mass.  Diagnoses of gastric ulcer, status 
post gastrectomy without vagotomy; dumping syndrome secondary 
to gastrectomy; and alcoholism, were rendered.  

The examiner indicated that while the veteran's complaints 
were not compatible with heavy laboring jobs, they were 
compatible with clerical jobs for which he was educationally 
and technically trained.  

In September 1997, the veteran was hospitalized for a right 
lower extremity deep vein thrombosis.  At the time of the 
hospitalization, the veteran was noted to have 
gastroesophageal reflux disease status post partial 
gastrectomy.  He reported experiencing several episodes of 
emesis per day which was secondary to his gastrectomy and 
hiatal hernia.  He had been placed on a protein inhibitor in 
the past but this had had little effect.  He was also tried 
on Cisapride but this caused gastrointestinal upset.  The 
veteran was then placed on Reglan which helped control his 
nausea and vomiting.  

Analysis

The Board is of the opinion that an evaluation in excess of 
40 percent prior to July 20, 1994, is not warranted.  Prior 
to July 1994, the veteran was not shown to have severe 
symptoms such as periodic or continuous pain unrelieved by 
standard ulcer therapy with recurring melena or hematemesis 
and weight loss.  At the time of July 1994 admission, the 
veteran reported having 6/10 right upper quadrant pain which 
was intermittent.  He also noted having some nausea but 
described no diarrhea, constipation, pain radiating to his 
back, chest pain, jaundice, fever, chills, or night sweats.  
He indicated that he had only been experiencing vomiting 
approximately two to three times per week with no evidence of 
hematemesis.  Moreover, the Board notes that the veteran has 
not requested an increased evaluation for a period of time 
prior to the 10 percent disability evaluation that was 
assigned following his July 1994 surgery, that began on 
October 1, 1994.  Based upon the findings at the time of the 
June 1994 admission, an evaluation in excess of 40 percent 
was not warranted prior to this time.  

The Board is also of the opinion that a 20 percent evaluation 
is warranted for the veteran's post-gastrectomy, with gastric 
ulcer, for the time period from October 1, 1994, to February 
7, 1995.  Following his July 1994 gastrectomy, the veteran 
was found to have no pain or heartburn at the time of an 
August 1994 follow-up visit.  

The veteran also indicated that he was eating well and that 
he was feeling much better than before the operation.  
Moreover, at the time of a September 1994 visit, the veteran 
reported that he was feeling well and denied any abdominal 
pain.  Furthermore, there was no reflux, melena, bright blood 
in the rectum, or hematemesis.  The Board further notes that 
at the time of his October 1994 VA examination, the veteran 
reported that he was only vomiting two out of seven days per 
week in the morning and that he had regained his 
postoperative weight.  He stated that his appetite was down 
and that he would become constipated on days that he vomited 
and had little food intake.  Otherwise, his bowels were 
normal.  

As there were no moderately severe symptoms with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena, a 40 percent evaluation was 
not warranted under Diagnostic Code 7306.  A 40 percent 
evaluation was also not warranted under Diagnostic Code 7308 
as the veteran was not shown to have circulatory symptoms 
after most meals and he was noted to have gained back the 
weight that he had lost as a result of his surgery.  

However, the Board is of the opinion that a 60 percent 
evaluation is warranted for the time period from February 7, 
1995.  At the time of his February 1995 visit, the veteran 
complained of  persistent vomiting and a 15 to 20 percent 
weight loss since being discharged in September 1994.  He 
also reported having weakness and fatigue and indicated that 
nothing would stay down.  He noted that any food would 
immediately come up.  He also reported having chronic 
diarrhea and hot and cold flashes.  Moreover, at the time of 
his August 1996 hearing, the veteran reported that he was 
constantly having trouble with nausea and vomiting and that 
he vomited six times per day, three to four times per week.  
He also testified that he had lost 17 pounds since his 
October 1994 VA examination and that he had 10 to 15 bowel 
movements per day which were very painful.  The veteran also 
reported that this had affected his duties as a cook because 
he could not strain to pick up things.  He further testified 
that he did not eat meals on a regular basis and that on a 
good day it would take him all day long to eat a TV dinner.  
On a bad day, the veteran did nothing but sip juices.  



Moreover, at the time of his January 1997 VA examination, the 
veteran reported that he would have nausea and that he could 
not control his bowel movements.  He indicated that he would 
have eight to ten bowel movements per day and that he would 
go two to three days without eating anything.  He further 
noted that he could not pick up anything heavy or have sex 
because he would vomit.  He also reported that he continued 
to lose weight and that he could only eat one-half of a 
sandwich at a time, with it taking up to two to three hours 
to eat the other half of the sandwich.  He noted that he was 
at home all of the time and that he could not work because of 
his stomach problems.  Furthermore, in a March 1997 follow-up 
report, the examiner indicated that the veteran presented 
signs of malnutrition and weight loss.  

While all of the criteria for a 60 percent rating under 
Diagnostic Codes 7306 or 7308 have not been met, the Board is 
of the opinion that the evidence of record demonstrates that 
the veteran's current disability picture is more akin to that 
contemplated in the criteria set forth for a 60 percent 
evaluation under either Diagnostic Code 7306 or 7308.  See 
38 C.F.R. § 4.7 (1998).  

An evaluation in excess of 60 percent is not warranted as the 
veteran has not been shown to have pronounced symptoms with 
periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss resulting in total incapacity, 
as is required for a 100 percent evaluation under Diagnostic 
Code 7306.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.


Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In the case at hand, the veteran has not been 
recently hospitalized for his service-connected gastrectomy 
and was found to be employable with regard to clerical jobs 
by the June 1997 VA examiner.  There is nothing in the 
disability pictures presented that indicates that the regular 
rating criteria are not sufficient.  


ORDER

An evaluation in excess of 40 percent for a gastric ulcer 
prior to July 20, 1994, is denied. 

A 20 percent evaluation for residuals of post gastrectomy, 
with gastric ulcer, is granted, from October 1, 1994, to 
February 7, 1995, subject to the laws and regulations 
governing monetary benefits.  

A 60 percent evaluation for residuals of post gastrectomy, 
with gastric ulcer, from February 7, 1995, is granted, 
subject to the laws and regulations governing monetary 
benefits,.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


